Citation Nr: 1209030	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-38 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of service connection for a deviated septum.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) from August 2007, July 2008, and April 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  

The Board acknowledges that, in a February 2010 written statement, the Veteran requested a hearing before a Veterans Law Judge at the RO.  He subsequently indicated that he would prefer a videoconference hearing.  A hearing was scheduled for December 14, 2001.  However, on the day of that scheduled hearing, the Veteran indicated that he could not attend and did not request a postponement.  Accordingly, the Veteran's request for a hearing is considered to be withdrawn.  38 C.F.R. § 20.704(e) (2011). 


FINDING OF FACT

In a December 2011 written statement, the Veteran withdrew his appeals.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).

In December 2008, April 2009, and February 2010, the Veteran submitted VA Form 9, Appeals to Board of Veterans' Appeals, perfecting his appeal as to the issues of whether new and material evidence had been submitted to reopen a claim for service connection for a deviated septum and entitlement to service connection for right shoulder and left hip disabilities.  

Following the certification of his appeal, the Veteran submitted a written statement to the RO, which was forwarded to and received by the Board in December 2011.  In that statement, the Veteran indicated that he wished not only to cancel his scheduled Board hearing but also to withdraw all appeals currently pending.  The Board finds that the Veteran's statement satisfies the requirements for the withdrawal of a substantive appeal with respect to the above new and material and service connection claims, which constituted the only issues on appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993). 

As the appellant has withdrawn his appeal, there remains no allegation of errors of fact or law for appellate consideration concerning the above issues.  The Board, therefore, has no jurisdiction to review the Veteran's claims.  Therefore, the Board must dismiss those issues.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2011).


ORDER

The appeals concerning the issues of whether new and material evidence has been submitted to reopen the issue of service connection for a deviated septum, entitlement to service connection for a right shoulder disability, and entitlement to service connection for a left hip disorder are dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


